I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON                          FILED
                                                                                      March 1, 1996

                                                                                    Cecil Crowson, Jr.
                                                                                    Appellate C ourt Clerk

DEMETREOUS FLENGAS                                    )    HAM LTON COUNTY
                                                              I
                                                      )    03A01- 9508- CV- 00281
        Pl a i nt i f f - Appe l l a nt               )
                                                      )
                                                      )
        v.                                            )    HON. W LLI AM M BARKER,
                                                                  I       .
                                                      )    J UDGE
                                                      )
KI MBERLY DENI SE FLENGAS                             )
                                                      )
        De f e nda nt - Appe l l e e                  )    REMANDED W TH DI RECTI ONS
                                                                     I




MARVI N BERKE OF CHATTANOOGA FOR APPELLANT

LESLI E B. M W LLI AM OF CHATTANOOGA FOR APPELLEE
            c I      S




                                    O P I N I O N




                                                                            Godda r d, P. J .




                De me t r e ous Fl e nga s , t he hus ba nd, a nd Ki mbe r l y De ni s e

Fl e n g a s , t he wi f e , we r e gr a nt e d a n a bs ol ut e di vor c e i n Se pt e mbe r

1 9 9 4 i n Ha mi l t on Count y.          Shor t l y t he r e a f t e r , t he Tr i a l Cour t

e n t e r e d i t s me mor a ndum opi ni on a nd or de r whi c h di r e c t e d t he

d i vi s i on o f t he p a r t i e s '    a s s e t s a nd l i a bi l i t i e s .      I t i s f r om t hi s

o r d e r t ha t t he hus ba nd a pp e a l s .
                   The pa r t i e s we r e ma r r i e d on Augus t 5, 1989.           The y ha v e

n o c h i l dr e n t oge t he r , but t he hus ba nd' s da ught e r f r om a pr e vi ou s

ma r r i a g e l i ve d wi t h t he p a r t i e s unt i l s hor t l y be f or e t he pa r t i e s '

s e p a r a t i on.      The hus ba nd f i l e d hi s c ompl a i nt f or di vor c e i n

Fe b r u a r y of 1994.          The wi f e a s ke d t ha t t he c ompl a i nt be di s mi s s e d

a n d s h e t he n f i l e d a c ount e r - c l a i m s e e ki ng di vor c e .



                   A non- j ur y t r i a l wa s he l d on J ul y 18 a nd 19, 1994.                An

o r d e r o f a bs ol ut e di vor c e wa s e nt e r e d on Se pt e mbe r 9, 1994.                In

Ap r i l o f 1995, a s a l r e a dy not e d, t he Tr i a l Cour t i s s ue d i t s

me mo r a n dum or de r t ha t di r e c t e d t he di vi s i on of a s s e t s a nd

l i a bi l i t i e s .    The p a r t i e s owne d va r i ous a s s e t s , i n c l udi ng a

n u mb e r of a ut omobi l e s .        Thi s a ppe a l , howe ve r , i s c onc e r ne d wi t h

onl y one a s s e t :         t he ma r i t a l home .



                   I n 1980, pr i or t o t he pa r t i e s '     ma r r i a ge , t he hus ba nd

p u r c h a s e d a hous e i n Si gna l Mount a i n, Te nne s s e e f or $55, 000.                Th e

t i t l e t o t he hous e i s i n t he hus ba nd' s na me onl y a nd i s s e pa r a t e

p r o p e r t y of t he hus ba nd.         Howe ve r , t he Tr i a l Cour t or de r e d t ha t

wh i l e t he wi f e i s not e nt i t l e d t o a ny s ha r e i n t he hus ba nd' s

s e pa r a t e pr ope r t y, s he i s e nt i t l e d t o s ha r e i n t he a ppr e c i a t i o n

o f s u c h pr ope r t y s i nc e t he ma r r i a ge .       The Tr i a l Cour t not e d t h a t

" [ a ] l t h ough t he r e wa s no e vi de nc e i nt r oduc e d r e ga r di ng t he a c t u a l

i n c r e a s e i n v a l ue of t he r e s i de nc e s i nc e t he ma r r i a ge , i t i s

c l e a r t ha t m t of t he i m ove me nt s , whi c h we r e s ubs t a nt i a l , we r e
                  os            pr

ma d e b y t he pa r t i e s f ol l owi ng t he ma r r i a ge . "        The r e f or e , t he

Tr i a l Cour t or de r e d t ha t t he hous e be s ol d a nd t ha t " t he ne t



                                                    2
p r o c e e ds f r om t he s a l e , a f t e r t he de duc t i on of t he ba l a nc e owe d

o n t h e mor t ga ge s , t he he a t i ng a nd a i r - c ondi t i oni ng s ys t e m, r e a l

e s t a t e s a l e s f e e s , c l os i ng c os t s , a nd a ny unpa i d pr ope r t y t a xe s , "

b e d i v i de d be t we e n t he pa r t i e s s o t ha t t he hus ba nd woul d r e c e i v e

7 5 p e r c e nt a nd t he wi f e 25 pe r c e nt .




                                                3
                 The hus ba nd pr e s e nt s t he s e i s s ue f or a ppe a l :



        I.       W t he r a t r i a l c our t ma y a wa r d a n i nt e r e s t i n a
                   he
        s p ous e ' s s e pa r a t e pr ope r t y t o t he ot he r s pous e de s pi t e
        n o e vi de nc e t ha t t he s e pa r a t e pr ope r t y i nc r e a s e d i n
        v a l ue .

        II.      W t he r a t r i a l c our t ma y a dmi t a l a y opi ni on
                  he
        r e ga r di ng va l ue by a wi t ne s s who i s not a n e xpe r t a nd
        d o e s not own t he pr op e r t y.



                 The r e i s no que s t i on t ha t t he ma r i t a l home i s s e pa r a t e

p r o p e r t y be l ongi ng t o t he hus ba nd.          Howe ve r , T. C. A. 36- 4-

1 2 1 ( b ) ( 1) ( B) pr ovi de s t ha t " a ny i nc r e a s e i n va l ue dur i ng t he

ma r r i a g e , of pr ope r t y de t e r mi ne d t o be s e pa r a t e pr ope r t y" i s

ma r i t a l pr ope r t y s o l ong a s e a c h pa r t y t o t he ma r r i a ge

" s u b s t a nt i a l l y c ont r i but e d t o i t s pr e s e r va t i on a nd a ppr e c i a t i o n . "

Se e a l s o El l i s v . El l i s , 748 S. W 2d 424 ( Te nn. 1988) .
                                             .                                          The Code

d e f i n e s s ubs t a nt i a l c ont r i but i on a s " t he di r e c t or i ndi r e c t

c o n t r i b ut i on of a s pous e a s home ma ke r , wa ge e a r ne r , pa r e nt or

f a mi l y f i na nc i a l ma na ge r , t oge t he r wi t h s uc h ot he r f a c t or s a s t h e

c o u r t h a vi ng j ur i s di c t i on t he r e of ma y de t e r mi ne . "       T. C. A. 36- 4 -

1 2 1 ( b) ( 1) ( C) .



                 I n t he c a s e b e f or e us , t he r e i s e vi de nc e t ha t t he

p a r t i e s ma de s e ve r a l i mpr ove me nt s t o t he ma r i t a l home a nd

a d j o i n i ng pr ope r t y.    Among t he i mpr ove me nt s we r e :            a ddi ng a

g a r a g e , a ddi ng a c ove r e d de c k, a ddi ng a wood s t or a ge bui l di ng,

e n c l os i ng a p a t i o, i n s t a l l i ng c e nt r a l he a t a nd a i r , f e nc i ng i n a

p o r t i o n of t he pr ope r t y, i ns t a l l i ng a n uppe r dr i ve wa y a nd va r i o u s

o t h e r i mpr ove me nt s .     The s e i mpr ove me nt s we r e done by t he pa r t i e s

                                                    4
t h e ms e l v e s , by wor ke r s t he pa r t i e s t r a de d wi t h or by i ndi vi dua l s

wh o we r e pa i d f or t he i r wor k.           The hus ba nd doe s not c ont e s t t he

Tr i a l Cour t ' s f i ndi ng t ha t t he wi f e s ubs t a nt i a l l y c ont r i but e d t o

t h e i n s t a l l a t i on of t he i mpr ove me nt s .



                   The hus ba nd i ns t e a d i ns i s t s t ha t be c a us e t he wi f e

f a i l e d t o p r oduc e a ny a c t ua l e vi de nc e of a n i nc r e a s e i n t he

p r o p e r t y' s va l ue s he i s not e nt i t l e d t o a n i nt e r e s t i n t he

p r o p e r t y.    De t e r mi ni ng t he va l ue of s uc h pr ope r t y i s a f a c t

q u e s t i o n a nd t hus , t he t r i a l c our t ' s de t e r mi na t i on mus t be gi v e n

g r e a t we i ght on a ppe a l .        W l l a c e v. W l l a c e , 733 S. W 2d 102
                                          a              a                    .

( Te n n . App. 1987) .       The Tr i a l Cour t ' s de c i s i on wi t h r e ga r d t o

v a l u a t i on of ma r i t a l pr ope r t y wi l l be pr e s ume d t o be c or r e c t

u n l e s s t he e vi de nc e pr e pon de r a t e s ot he r wi s e .     W l l a c e , s upr a .
                                                                          a



                   The di f f i c ul t y h e r e i s t ha t t he r e i s no a c t ua l e vi de n c e

r e g a r d i ng t he va l ue of t he hus ba nd' s e qui t y i n t he pr ope r t y a t

t he t i me o f t he ma r r i a ge .        At t r i a l , t h e hus ba nd t e s t i f i e d t ha t

t h e p r o pe r t y wa s wor t h $80 , 000 whi l e t he wi f e t e s t i f i e d t ha t t h e

p r o p e r t y wa s wor t h $175, 000.         Al s o i nt r oduc e d i nt o e vi de nc e wa s

t he f a c t t ha t pr i or t o t he i ns t a l l a t i on of t he he a t i ng a nd

c o o l i n g s ys t e m t he pa r t i e s ha d i ns ur e d t he pr ope r t y f or $137, 00 0 .

At t h e t i me of t he t r i a l , t he pr ope r t y wa s e nc umbe r e d by a f i r s t

mo r t g a g e of $25, 500, a s e c ond mor t ga ge of $20, 000 a nd a l i e n o f

$ 5 , 8 0 0 f or t he he a t i ng a nd c ool i ng s ys t e m.




                                                   5
                    I t i s t r ue , a s i ns i s t e d by t he hus ba nd, t ha t our c a s e s

h a v e h e l d t ha t t he bur de n t o pr ove a n i nc r e a s e i n t he pr ope r t y

v a l u e f a l l s upon t he one who c l a i ms a n i nt e r e s t i n t he i nc r e a s e .

Br y s o n v. Br ys on, a n unpub l i s he d opi ni on of t hi s Cour t f i l e d i n

Na s h v i l l e on Augus t 26, 1988; Cut s i nge r v. Cut s i nge r , a n

u n p u b l i s he d opi ni on of t hi s Cour t f i l e d i n Na s hvi l l e on Oc t obe r

4, 1995.            Howe ve r , i n t he c a s e a t ba r t he r e i s no que s t i on t ha t

s u b s t a n t i a l i mpr ove me nt s we r e ma de t o t he pr ope r t y dur i ng t he

ma r r i a g e ; i nde e d, t he hus ba nd c onc e de s t ha t t hi s i s t r ue .                                        In

l i gh t of t hi s we a r e d i s i nc l i ne d t o s t r i c t l y a ppl y t he r ul e

h e r e i n b e f or e s e t out , but i ns t e a d be l i e ve t hi s i s a n a ppr opr i a t e
                                                                                                                    1
c a s e f o r r e ma nd unde r t he pr ovi s i ons of T. C. A. 27- 3- 128,                                              a s wa s

e mp l o y e d i n Ha z a r d v . Ha z a r d, 833 S. W 2d 911 ( Te nn. App. 1991) .
                                                      .



                    The r e f or e , i n t he i nt e r e s t of j us t i c e t o bot h pa r t i e s ,

t h i s c a s e i s r e ma nde d t o t he Tr i a l Cour t t o r e c e i ve e vi de nc e a nd

t o d e t e r mi ne t he ne t va l ue ( a f t e r de duc t i on of a ny e nc umbr a nc e s )

o f t h e pr ope r t y a t t he t i me of t he ma r r i a ge .                                 The a mount s o f o u n d

i s t h e s e pa r a t e pr ope r t y of t he hus ba nd a nd wi l l be s e t a s i de t o

h i m o u t of t he ne t pr oc e e ds f r om t he s a l e .                                The ba l a nc e of t he

n e t p r o c e e ds , ha vi ng be e n f ound by t he Tr i a l Cour t t o be ma r i t a l

p r o p e r t y, wi l l be di vi de d be t we e n t he pa r t i e s i n s uc h pr opor t i o n s

a s t h e Tr i a l Cour t f i nds j us t upon c ons i de r a t i on of t he f a c t or s

s e t f o r t h i n T. C. A. 36- 4- 121( c ) .


          1
                       27 - 3- 12 8.      Re ma n d f o r c o r r e c t i o n o f r e c o r d . - - Th e c o u r t s h a l l a l s o ,
i n a l l c a s e s , wh e r e , i n i t s o p i n i o n , c o mp l e t e j u s t i c e c a n n o t b e h a d b y r e a s o n
o f s o me d e f e c t i n t h e r e c o r d , wa n t o f p r o p e r p a r t i e s , o r o v e r s i g h t wi t h o u t
c u l p a b l e n e g l i g e n c e , r e ma n d t h e c a u s e t o t h e c o u r t b e l o w f o r f u r t h e r
p r o c e e d i n g s , wi t h p r o p e r d i r e c t i o n s t o e f f e c t u a t e t h e o b j e c t s o f t h e o r d e r ,
a n d u p o n s u c h t e r ms a s ma y b e d e e me d r i g h t .

                                                                  6
               I n vi e w of our r e s ol ut i on of t he f i r s t i s s ue , i t i s n o t

n e c e s s a r y t o a ddr e s s t he s e c ond.



               Cos t s of a ppe a l a r e a dj udge d one - ha l f a ga i ns t e a c h

pa r t y.



                                              _______________________________
                                              Hous t on M Godda r d, P. J .
                                                         .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                    7